

Exhibit 10.1


EMPLOYMENT TERMINATION
AND
SETTLEMENT AGREEMENT
 


THIS AGREEMENT (the “Agreement”) is entered into on this ___ day of _______,
2008 by and between Benchmark Electronics, Inc., a Texas corporation with a
principal place of business at 3000 Technology Drive, Angleton, Texas 77515 (the
“Company”), and ___________, whose street address is
_____________________________________ (the “Executive”).  


WHEREAS, the Executive has been employed by the Company pursuant to the terms of
an Employment Agreement dated ________________, by and between the Company and
the Executive (the “Employment Agreement”); and
 
WHEREAS, the Company and the Executive have mutually agreed that the Employment
Agreement, and the Executive’s employment with the Company, shall terminate and
Executive shall resign, effective as of December 1, 2008 (the “Termination
Date”); and
 
WHEREAS, the Company and the Executive now wish to fully and completely settle,
compromise and dispose of all claims which could have been asserted based on the
Employment Agreement and otherwise, and further, the Company and Executive wish
to set forth in this Agreement all of their respective rights and obligations
resulting from such termination of employment and the termination of the
Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants between
the parties, the sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree to the following terms and conditions (which also include
the above-referenced recitals):
 
1. Termination of Employment Agreement. The Company and the Executive each
acknowledge and agree that the Executive’s employment with the Company and its
Affiliates shall terminate as of the Termination Date, and that the Employment
Agreement shall terminate and be of no further force and effect as of the
Termination Date. For purposes of this Agreement, the term “Affiliate” includes
all of the Company’s direct and indirect subsidiaries and any other entities
that directly or indirectly, through one or more intermediaries, control, are
controlled by or are under common control with the Company. Executive agrees to
resign from any officer positions he may hold with the Company or any of its
Affiliates and the Executive agrees to resign as a director of the Company in
accordance with Paragraph 3(c) and any of its Affiliates and to sign any
documentation necessary to give effect to this Paragraph 1.

 
Page 1 of 10

--------------------------------------------------------------------------------

 

 


 
2. Payments under Consulting Agreement. In consideration for the termination of
the Employment Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Company agrees to pay Executive a
payment equal to $__________ in the aggregate, which shall be payable in equal
installments over a _________ month period commencing on December 1, 2008
consistent with the Consulting Agreement (“Consulting Agreement”) executed
contemporaneously with this Agreement, and attached hereto as Addendum A. The
parties specifically intend that Executive is to perform services under the
Consulting Agreement as an independent contractor to the Company. The parties
agree that if any conflict or inconsistency exists between this Agreement and
the Consulting Agreement, the language of this Agreement will control. Neither
Executive nor any agent or employee of Executive shall be deemed to be the
agent, employee, partner or joint venture of the Company. Nothing in this
Agreement, or otherwise, creates or shall be construed to create the
relationship of master and servant or employer and employee between the Company
and Executive after the Termination Date. Executive acknowledges that from and
after that date he will have absolutely no authority to represent, contract on
behalf of, or obligate the Company. Executive is not required to provide any
such services or assistance after the final payment under this Agreement.


3. Benefits and Other Agreements. In consideration for the termination of the
Employment Letter and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
that the Company shall provide the Executive with the following benefits
(together with the payments set forth in Section 2 hereof, the “Benefits”), in
each case reduced by any applicable employment and withholding taxes:


(a) Bridge of Health Benefits to Medicare. The Company will provide the
Executive with a cash sum, payable in one installment on January 4, 2010, such
sum equal to the estimated company medical coverage contributions as of the date
hereof, for the Executive’s and his spouse’s participation in a plan comparable
to the Company’s plan available to Company employees from the Termination Date
until the Executive and his spouse reaches Medicare eligibility. In lieu of
reimbursing for such comparable coverage, Executive has elected to receive the
cash payment described above. This sum, together with a payment schedule is
provided in Addendum B.
 
(b) Extension of Exercise Period for Vested Stock Options. The Company will
extend the exercise period for all stock options granted to Executive and fully
vested prior to the Termination Date, such extension equal to twenty four (24)
months after the Termination Date, allowing Executive to exercise any and all
vested shares subject to any and all stock options granted to Executive
(provided that any such extension shall not extend the maximum term during which
any such option may be exercised beyond ten (10) years). A description of
Executive’s stock options applicable to this Paragraph 3(b) is provided in
Addendum C.


(c) Retirement from Board; other benefits. As of the Termination Date, Executive
will offer his resignation from the Company Board pursuant to the Company’s
Governance Guidelines, and the Company will agree to allow the Executive to
retain the title, duties and responsibilities of Director until the first
regularly scheduled meeting of the Board of Directors of the Company following
the Annual Shareholders Meeting in May 2009 (the “Board Retirement Date”), at
which time Executive will relinquish the title, duties and responsibilities as
Director on the Board, unless Executive is elected to serve an additional term
on the Board at the Annual Shareholders Meeting. The Company acknowledges
Executive’s desire to serve on the Company Board for at least one year beyond
the Board Retirement Date.

 
Page 2 of 10

--------------------------------------------------------------------------------

 





(d) Certain Violations. The Executive’s violation of any of the provisions of
the Employment Agreement through the Termination Date shall, in addition to any
other remedy, result in a cessation of all benefits and other rights of the
Executive hereunder. The Company may offset any amounts payable under this
Agreement against any amounts payable by the Executive to the Company. The
Company will provide the Executive with written notice of the reason for any
offset and Executive will have 45 days from receipt of this written notice to
remedy said violation before any such suspension or offset of payments shall
occur.
 
4. No Further Compensation. The Executive acknowledges and agrees that other
than the compensation described in Section 2 above and the Benefits described in
Section 3 above, no further compensation or benefits or other monies are owed to
the Executive by the Company arising out of the Employment Agreement, this
Agreement or otherwise on account of his employment or termination of employment
with the Company and its Affiliates.
 
5. Restrictions.
 
(a) Nondisclosure. The Executive shall not at any time divulge, communicate, use
to the detriment of the Company or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Company. Any Confidential Information
or data now or hereafter acquired by the Executive with respect to the business
of the Company (which shall include, but not be limited to, information
concerning the Company’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company that was received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company or during his service as a consultant to the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally known, about the
Company or its business. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law.
 
(b) Noncompetition. During his remaining employment and for the one year period
that immediately follows the Termination Date, the Executive shall not do any of
the following, either directly or indirectly, during the period of time
consisting of one year from the Termination Date but only to the extent the
Company complies with its payment obligations hereunder (the “Applicable
Non-Competition Period”), anywhere in the world: directly or indirectly, own any
interest in, manage, operate, control, consult for, be an officer or director
of, work for, or be employed in any capacity by, any sole proprietorship,
corporation, company, partnership, association, venture or business any company
or any other business, entity, agency or organization (whether as an employee,
officer, director, partner, agent, security holder, creditor, consultant or
otherwise) that directly or indirectly (or through any affiliated entity)
engages in Competitive Activity; provided that such provision shall not apply to
the Executive’s ownership of securities of the Company or the acquisition by the
Executive, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange. For purposes of this Agreement, “Competitive
Activity” shall mean any activity relating to, in respect of or in connection
with, directly or indirectly, the electronic manufacturing services business. In
the event that Executive improperly competes with the Company in violation of
this Section 5, the period during which he engages in such competition shall not
be counted in determining the Applicable Non-Competition Period.

 
Page 3 of 10

--------------------------------------------------------------------------------

 

 


 
6. Mutual Releases.
 
(a) In consideration of the promises and undertakings contained in this
Agreement, the Company for itself and for each its Affiliates, divisions,
predecessors, successors, assigns, employees, insurers, directors, officers,
shareholders, agents, attorneys, representatives, owners, managers, contractors
and their employees, contractors, subcontractors and their employees, does
hereby forever generally, completely and absolutely release and discharge the
Executive of and from any and all claims, demands, actions, choices in action,
obligations, liabilities and damages of every kind and nature whatsoever, in law
or equity, whether as of this date known or unknown, asserted or unasserted,
which any such person or entity may now have or may claim to have in the future,
due to, arising from, or based in whole or in part upon, any act, omission,
event, transaction, matter or thing involved, alleged or referred to, or arising
directly or indirectly from or in connection with, any of the past transactions,
agreements, understandings, associations, relationships and/or courses of
dealings between the Company and Executive.


(b) In consideration of the promises and undertakings contained in this
Agreement, the Executive does hereby forever generally, completely and
absolutely release and discharge the Company and each of its Affiliates,
divisions, predecessors, successors, assigns, employees, insurers, directors,
officers, shareholders, agents, attorneys, representatives, owners, managers,
contractors and their employees, contractors, subcontractors and their
employees, of and from any and all claims, demands, actions, choices in action,
obligations, liabilities and damages of every kind and nature whatsoever, in law
or in equity, whether as of this date known or unknown, asserted or unasserted,
which any such person or entity may now have or may claim to have in the future,
due to, arising from, or based in whole or in part upon, any act, omission,
event, transaction, matter or thing involved, alleged or referred to, or arising
directly or indirectly from or in connection with, any of the past transactions,
agreements, understandings, associations, relationships and/or courses of
dealings between the Company and Executive. Without limiting the generality of
the foregoing release, the release in this Paragraph 6(b) shall include: (i) all
claims or potential claims arising under any federal, state or local laws
relating to the parties' employment relationship, including any claims Executive
may have under the Civil Rights Acts of 1866, 1964, and 1991, as amended, 42
U.S.C. §§ 1981 and 2000(e) et seq.; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. §§ 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C.
§§ 201 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101 et seq.; and any other federal, state or local law governing the
parties' employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Executive’s employment with the Company or leaving
of that employment; (iii) any claims al1eged or which could have been al1eged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any employee, officer, director, agent or other representative of the
Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer's
right to separate its employees; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) defamation, (d) wrongful discharge, (e)
interference with contract or business relationship or (f) negligent or
intentional infliction of emotional distress.

 
Page 4 of 10

--------------------------------------------------------------------------------

 





(c) The parties agree that the foregoing provisions of release are contractual
and are not mere recitals.


(d) Notwithstanding anything to the contrary, nothing in this Agreement shall be
deemed to release any party from any claims by the other party arising out of or
related to this Agreement or the Indemnity Agreement dated June 4, 2003, by and
between Executive and the Company.


7. Additional Representations and Warranties. Each party hereto represents and
warrants that no promise or inducement has been given to it other than such
promises and inducements that are set forth herein and that, in executing this
Agreement, it is not relying upon any statement, representation or commitment of
any kind not stated herein, and is relying only upon the statements,
representations and warranties set forth herein and upon its own, respective,
independent investigation, judgment and the advice of its own, respective legal
counsel.


8. Other Provisions.


(a) This Agreement is the entire agreement between and among the parties hereto
and no modification hereof shall be effective unless in writing and signed by
the party against whom or which it is sought to be enforced. This Agreement
supersedes all prior understandings, negotiations and agreements between and
among the parties to the extent they are inconsistent with this Agreement.


(b) The parties acknowledge that each bears co-extensive and identical
responsibility for the language and for any ambiguity or alleged ambiguity
contained herein. Any ambiguity will not be construed in favor of or against
either party.


(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.


(d) In the event any provision of this Agreement is deemed unenforceable for any
reason whatsoever or is deemed unenforceable as against any person or entity for
any reason whatsoever, then the remainder of this Agreement shall be enforced as
against all other parties and entities, in whole or in part, as permitted by
applicable law.


(e) This Agreement shall be governed by the laws of the State of Texas.

 
Page 5 of 10

--------------------------------------------------------------------------------

 





(f) Any controversy or claim arising out of or related to this Agreement or the
breach thereof shall be settled by arbitration, in accordance with the rules
then existing of the American Arbitration Association and judgment upon the
award may be entered in any court having jurisdiction thereof.


(g) This Agreement shall be binding upon and shall inure to he benefit of all
successors, assigns, divisions, Affiliates, attorneys, agents, representatives,
employees, directors, officers and shareholders of each party hereto.


(h) The Company and Executive agree that they shall execute such further
documents and enter into such further agreements and deliver such documents and
supply such information that shall be necessary or appropriate or convenient to
accomplish the purposes of this Agreement without any other compensation or
consideration paid thereto.


(i) The Company and Executive respectively represent and warrant that they have
not heretofore assigned or transferred, or attempted to assign or transfer, to
any person, firm, corporation or other entity any of the claims which are
intended to be released and discharged pursuant to this Agreement.


(j) Executive acknowledges that he has been advised by the Company to consult
with a tax advisor or attorney with respect to the tax consequences, if any, of
this Agreement.


(k) The Company and Executive expressly understand and agree that the
consideration paid hereunder is for the settlement and release of all claims and
allegations which could have been made as a result of disputes under the
Employment Agreement and that each party has consulted and been advised by its
counsel that there may be claims that are unknown which each party is agreeing
to forego by signing this Agreement.


(l) The Company and Executive agree that this Agreement shall not become
effective and enforceable until the date this Agreement is signed by both
parties or seven (7) calendar days after its execution by Executive, whichever
is later. Executive may revoke this Agreement for any reason by providing
written notice of such intent to the Company within seven (7) days after he has
signed this Agreement. The parties acknowledge that it is their mutual and
specific intent that this Agreement fully comply with the requirements of the
Older Workers Benefit Protection Act (29 U.S.C. § 626) and any similar law
governing release of claims. Accordingly, Executive hereby acknowledges that:
(a) he has carefully read and fully understands all of the provisions of this
Agreement and that he has entered into this Agreement knowingly and voluntarily;
(b) the benefits of Paragraph 3 offered in exchange for Executive’s release of
claims exceed in kind and scope that to which he would have otherwise been
legally entitled; (c) prior to signing this Agreement, Executive had been
advised, and is being advised by this Agreement, to consult with an attorney of
his choice concerning its terms and conditions; and (d) he has been offered at
least twenty-one (21) days within which to review and consider this Agreement.

 
Page 6 of 10

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below in their respective acknowledgments intending that this Agreement be
effective as of the date first written above.
 
 


 EXECUTIVE
 
COMPANY
                 
_______________________________
 
____________________________________
   
Cary T. Fu
   
Chief Executive Officer
   
Benchmark Electronics, Inc.
                       
Date:___________________________
Date:
    November 4, 2008                    
     


 
 
 




 
Page 7 of 10

--------------------------------------------------------------------------------

 

ADDENDUM A


CONSULTING AGREEMENT

 
Page 8 of 10

--------------------------------------------------------------------------------

 

ADDENDUM B


CASH PAYMENT IN LIEU OF HEALTH CARE BRIDGE






Comparable Plan Costs Per Month
Less Executive’s Contribution Per Month
Months to Age 65
(DOB: ____)
Total Payment (paid on January 4, 2010)
$
     




 
Page 9 of 10

--------------------------------------------------------------------------------

 

ADDENDUM C


EXECUTIVE’S APPLICABLE STOCK OPTIONS






Grant Date
Expiration
Plan ID
Grant Type
Granted
Grant
Exercisable
 
Date
     
Price
                                                                               
                 







 
Page 10 of 10

--------------------------------------------------------------------------------

 